Opinion by
White, J.
§ 689. Tried of the right of property in a county other than that in ivhich judgment ivas rendered; copy of execution as evidence. It is provided by statute that ‘ ‘ in all trials of the right of property under the provisions of this act, in any county other than that in which the writ issued under which the levy was made, the copy of the writ required to-be returned by the sheriff or other officer in making the levy shall be received in evidence in like *365manner as the original could be.” ■ [Pas. Dig. art. 5315.] On the trial of this case, a copy of the execution by virtue of which the levy was made was offered in evidence, and was objected to by claimant, “because it had thereto no seal attached, nor copy of a seal.” The execution itself purports to have been authenticated properly by the clerk of the district court of Galveston county, “with the seal thereof,” as he states in his certificate, and there is little doubt, we think, that it was so authenticated. The sheriff who prepared the copy and certified to its correctness has omitted to copy the seal. There was no error in admitting the evidence. [Earle v. Thomas, 14 Tex. 583.]
January 30, 1878.
Affirmed.